                                                                         - 1 of 2 -                                                                  O FFICIAL R ECORD
                                                                                                                                                     Documentparti
                                                                                                                                                                 ci
                                                                                                                                                                  pantshavedi
                                                                                                                                                                            gital
                                                                                                                                                                                lysi
                                                                                                                                                                                   gned.
FD-302 (Rev. 5-8-10)                                                                                                                                 Allsignat
                                                                                                                                                             ures have been ver i
                                                                                                                                                                                fi
                                                                                                                                                                                 ed by a
                                                                                                                                                     cer
                                                                                                                                                       ti
                                                                                                                                                        fi
                                                                                                                                                         ed FBI infor
                                                                                                                                                                    mation syst
                                                                                                                                                                              em.

                                                             UNCLASSIFIED//FOUO
                                                  FEDERAL BUREAU OF INVESTIGATION



                                                                                                                          Date of entry       12/16/2020



           On December 16, 2020, the writer obtained evidence from the
        Jeffersonville Police Department related to the arrest of Chris Hill. The
        writer met with Detective Todd Wilson and Detective Tom Oneil on November 5,
        2020. The writer executed the JPD Chain of Custody and retained a copy.
        The copy is included in the 1A file.

             Evidence Items collected:

             1.        (2) Clear plastic bags containing crystal rock like substance.

             2.        White cloth "Air Jordan" zippered bag.

             3.        $5,030 United States Currency.

             4.        $60.00 United States Currency.

             5.        Plastic pouch "Dirty Fana" containing leafy substance.

             6.        Motorola cellular phone with red and black case.

             7.        Kentucky Driver's License belonging to Chris Hill.

             8.        Samsung cellular phone with a red and black case.

             9.        Blue Motorola cellular phone.

             10.        LG smart phone blue in color.

             11.        Clear glass smoking pipe.

             12.        Green leafy substance

             13.        Black ballistic without any armored plates or fabric.




                                                                UNCLASSIFIED//FOUO

   Investigation on    12/16/2020           at   Jeffersonville, Indiana, United States (In Person)

   File #   281D-IP-3344511                                                                                                  Date drafted    12/16/2020

   by   HORNBACK JR RONALD A
  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.
FD-302a (Rev. 5-8-10)


                                              UNCLASSIFIED//FOUO
          281D-IP-3344511
                            (U//FOUO) Obtained evidence from the
Continuation of FD-302 of   Jeffersonville Police Department       , On   12/16/2020   , Page   2 of 2




                                              UNCLASSIFIED//FOUO
